Title: To Alexander Hamilton from Elisha Boudinot, 20 April 1797
From: Boudinot, Elisha
To: Hamilton, Alexander


New Ark [New Jersey] April 20, 1797. “I wrote you a few days ago relative to my business with F. … and as I have not heard any thing from you on the subject, I take it for granted they have shuffled as usual, if so, please to order the writ to be issued at once—and in order to give you no further trouble of negociating with persons so little disposed to the common rules of equity—I have authorized Timothy Green Esqr as my agent in fact—to accomodate the suit if they should be disposed to settle it previous to the trial, but they must not expect the lenient offers that have been made thru’ you.”
